        Case 1:15-md-02673-PGG Document 347 Filed 12/05/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                              :
IN RE: TREASURY SECURITIES AUCTION                            :
ANTITRUST LITIGATION                                          :
                                                              :
                                                              :
This Document Pertains To:                                    : No. 1:15-MD-02673-PGG
                                                              :
No. 1:15-cv-07631-PGG                                         :
No. 1:15-cv-05939-PGG                                         :
No. 1:15-cv-09169-PGG                                         :
                                                              :


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Central Laborers’

Pension Fund, Inter-Local Pension Fund Graphic Communications Conference of the

International Brotherhood of Teamsters, and Laborers’ Local 231 Pension Fund (hereinafter

“Dismissing Plaintiffs”), hereby voluntarily dismiss, without prejudice, their individual actions

captioned as follows:

       Central Laborers’ Pension Fund v. Bank of Nova Scotia, New York Agency, et al.,
              No. 1:15-cv-07631-PGG;

       Inter-Local Pension Fund Graphic Communications Conference of the International
              Brotherhood of Teamsters v. Bank of Nova Scotia, New York Agency, et al.,
              No. 1:15-cv-05939-PGG; and

       Laborers’ Local 231 Pension Fund v. Bank of Nova Scotia, New York Agency, et al.,
              No. 1:15-cv-09169-PGG.

       This voluntary dismissal does not affect any right of the Dismissing Plaintiffs to recover

damages, injunctive relief, or any other relief to which they may be entitled as members of any

class. The Dismissing Plaintiffs’ dismissal is without prejudice to their rights to recover as a

class member in the MDL action.
       Case 1:15-md-02673-PGG Document 347 Filed 12/05/19 Page 2 of 3




Dated: December 4, 2019                  /s/ William G. Caldes
                                         William G. Caldes
                                         SPECTOR ROSEMAN & KODROFF, P.C.
                                         2001 Market Street, Suite 3420
                                         Philadelphia, PA 19103
                                         Tel.: (215) 496-0300
                                         Fax: (215) 496-6611
                                         bcaldes@srkattorneys.com




                                     2
        Case 1:15-md-02673-PGG Document 347 Filed 12/05/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Notice of Voluntary

Dismissal without Prejudice to be served electronically on counsel for all parties using the

Court’s electronic case filing (ECF) system.

Dated: December 4, 2019                              /s/ William G. Caldes
                                                     William G. Caldes
                                                     SPECTOR ROSEMAN & KODROFF, P.C.
                                                     2001 Market Street, Suite 3420
                                                     Philadelphia, PA 19103
                                                     Tel.: (215) 496-0300
                                                     Fax: (215) 496-6611
                                                     bcaldes@srkattorneys.com
